Title: To James Madison from Josiah Meigs, [ca. 17 March 1815]
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        [ca. 17 March 1815]
                    
                    I have the honor to transmit herewith a number of letters recommending persons who are desirous of being appointed register of the Land office West of pearl river in the place of Henry Dangerfield Esqr; deceased, vizt. Samuel L Winston recommended by the Hon. William Lattimore (who also names Saml. Brooks and Mr. Thruston) by Maxwell Ludlow, & by Joseph Gales jun. Edmund Thruston recommended by the Hon. J. Smith of Virginia, & by the Hon. J. G. Jackson.
                    Colonel Nicholas Gray, recommended by D. Parker Adjutant General.
                    Without suggesting anything to the prejudice of the other candidates I think I perform a duty to a brave and meritorious officer of the army of the U. States when I recommend Nicholas Gray Esqr. late Inspector General of the third military district which is respectfully submitted.
                